DETAILED ACTION
This final Office action is responsive to amendments filed January 12th, 2021. Claims 1, 4-5, 7-8, 10, 13-14, 16-17, and 19-20 have been amended. Claims 9 and 18 have been cancelled. Claims 1-8, 10-17, and 19-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending Specification objections, Drawing objections, and 35 USC 112 rejections. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections and 35 USC 103 rejections. 
The 35 USC 101 rejection is withdrawn based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by effectively including a synchronization process between two views within a GUI (with reference to the PEG 2019). These features apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. 

Response to Arguments
Applicant’s arguments, see page 11, filed 1/12/21, with respect to the specification informalities have been fully considered and are persuasive.  The objection of 10/14/20 has been withdrawn. 
Applicant’s arguments, see page 12, filed 1/12/21, with respect to drawing objections have been fully considered and are persuasive.  The objection of 10/14/20 has been withdrawn. 
Applicant’s arguments, see page 12, filed 1/12/21, with respect to 35 USC 112 rejections of claims 4, 10, 13, and 20 have been fully considered and are persuasive.  The rejection of 10/14/20 has been withdrawn. 
Applicant’s arguments, see pages 12-16, filed 1/12/21, with respect to 35 USC 101 rejections of claims 1-20 have been fully considered and are persuasive.  The rejection of withdrawn has been withdrawn. 
On pages 12-16 of the provided remarks, Applicant argued that the amended claims present patent eligible subject matter. Specifically on page 15, regarding Step 2A Prong 2, Applicant argues that “the amended independent claims also recite limitations in which an image drag and drop operation, associated with an image view within a GUI, triggers 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 1/12/21 have been fully considered but they are not persuasive. 
On pages 16-17 of the provided remarks, Applicant argues that the previously cited prior art does not disclose the newly amended claim limitations. Specifically, on page 17 Applicant argues that secondary reference “Geller fails to teach or suggest each and every limitation of the amended independent claims.” Applicant continues on to argue that Fotteler fails to teach the creation of a first image view, thus Fotteler does not cure the deficiencies of Geller. Examiner cites Takeda (U.S 2013/0275896 A1) to address the newly amended limitations. 

Claim Objections
Claim 13 objected to because of the following informalities:  the claim states "linking, by the at last one processor" which is a typographical error that should read "linking, by the at least one processor".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotteler (U.S 2005/0197928 A1) in view of Takeda (U.S 2013/0275896 A1).
Claim 1
Regarding Claim 1, Fotteler discloses the following:
A computing system, comprising: a data interface configured to receive information pertaining to a plurality of entities and information pertaining to a plurality of objects, wherein the plurality of entities comprises a first retail store and a second retail store
at least one processor in communication with the data interface and configured to [see at least Paragraph 0122 for reference to the network computing environment encompassing multi-processor systems] 
receive the information pertaining to the plurality of entities [see at least Paragraph 0075 for reference to the classification algorithm receiving inputs such as store information, category information, and sales information]
receive the information pertaining to the plurality of objects [see at least Paragraph 0075 for reference to receiving inputs including sales information which includes historical transaction data]
create a first view within a graphical user interface (GUI), the first view comprising: the plurality of objects, a first module comprising a first subset corresponding to a first subset of the plurality of objects assigned to the first retail store, and a second module comprising a second subset corresponding to a second subset of the plurality of objects assigned to the second retail store, wherein the first module and the second module are simultaneously displayed within the GUI [see at least Paragraph 0041 for reference to the article hierarchy representing the merchandise arrangement of articles and products displayed in the stores and shops including an assortment module level which groups articles according to various criteria such as the stores to which they will be assigned; Paragraphs 0092-0098 for reference to Figures 14A-14C referencing a graphical user interface for displaying, revising, and approving store assignment assortments such as many generated by the assortment process 154 including 
create a table view within the GUI, the table view comprising information pertaining to the plurality of objects presented on the first view and one or more key performance indicators (KPIs) associated with the first or second modules, wherein the GUI enables toggling between the first view and the table view [see at least Figures 14A-14C and related text regarding the interface display for displaying, revising, and approving store-assignment assortments; Paragraph 0099 for reference to the GUI including a table area; Paragraph 0100 for reference to based on the selection in the header the actual and planned assignments of stores to assortment are presented on table area with columns such as the exception column, a plant (store) column, an assortment column, a date column, a capacity column, and a price level column; Examiner notes the ‘date, capacity, and price level’ columns as key performance indicators based on the header selection; Paragraph 0103 for reference to the GUI including a plurality of buttons which may be selected to invoke various functions associated with assortment definition]
receive, via the GUI, a request to assign an object to the first retail store, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module, wherein the first module represents an assortment of goods to be sold by the first retail store, and wherein the second module represents an assortment of goods to be sold by the second retail store [see at least Paragraph 0104 for reference to the store selection area including a tree structure that includes all of 
update, based on the request associated with the first image view, the table view comprising the KPIs [see at least Paragraph 0101 for reference to the operative (e.g., “actual”) assignments are shown in the left side columns of table area and it an operative assortment is being replaced by a new (planned) assignment, the new (planned) assignment is shown in the same row in the far right hand columns; Figures 14B and 14C as well as related text regarding the exception column item 238]
While Fotteler discloses the limitations above, it does not disclose creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI; create a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view; receive, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module; and updating, based on the request associated with the first image view, the table view. 

creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0064 for reference to the search results screen being displayed through data exchange between the information processing device and the server which accesses a database to obtain a list of products that satisfy the search condition; Paragraph 0065 for reference to the search results screen including a list area including a product image of each product which includes a thumb nail image of the product, the name, and price of the product; Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields] 
create a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view [see at least Paragraph 0082 for reference to the favorite screen representing a user interface; Paragraph 0085 for reference to Figure 7 and the favorite table 
receive, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module [see at least Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product as a favorite by touching the product with his/her finger and dragging their finger to the favorite area and the product is resultantly registered as a favorite wherein upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed]
update, based on the request associated with the first image view, the table view [see at least Paragraph 0067 for reference to upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed; Paragraph 0069 for reference to when the product image of any product moves to the favorite area in the search result screen, the above described application program sends the product ID of the product, together with the user ID, to the server; Paragraph 0070 for reference to a table showing a product registered by a user as a favorite is stored in the database, and the server updates the table, based on the above-described user ID and product ID received from the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010). 
Claim 2
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose creating a second image view presenting images information pertaining to the plurality of objects, wherein the first image view is different from the second image view.
However, Takeda discloses the following:
the at least one processor is further configured to: create a second image view presenting images information pertaining to the plurality of objects, wherein the first image view is different from the second image view [see at least Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields; Figure 8 and related text regarding the object 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the second image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).
Claim 3
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose the first view and the second view providing different details of the plurality of objects. 
However, Takeda discloses the following:
the first view and the second view provide different details of the plurality of objects [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0064 for reference to the search results screen being displayed through data exchange between the information processing device and the server which accesses a database to obtain a list of products that satisfy the search condition; Paragraph 0065 for reference to the search results screen including a list area including a product image of each product which includes a thumb nail image of the product, the name, and price of the product; Paragraph 0087 for reference to the object table for reference to the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).
Claim 4
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose linking the first image view, the second image view, and a third image view to each other and presenting the first image view, the second image view, and the third image view separately from each other.
However, Takeda discloses the following:
link the first image view, the second image view, and a third image view to each other [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product as a favorite by touching the product with his/her finger and dragging their finger 
present the first image view, the second image view, and the third image view separately from each other [see at least Figure 2 and related text regarding the search results scree; Figure 3 and related text regarding the favorites screen; Figure 8 and related text regarding the object table; Examiner notes ‘object table’ as the second image view and the ‘search results screen’ as the first image view and the ‘favorites screen’ as the third image view] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).
Claim 5
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 5, Fotteler discloses the following:
the information pertaining to the images of the plurality of objects comprises an aggregated list of the plurality of objects and a status of each of the plurality of objects [see at least Paragraph 0097 for reference to Figures 14A-14C displaying a master data display of store and assortment; Figure 14A-14C and the related text regarding the aggregated list of the current and planned assignments]
the status of each of the plurality of objects relates to whether each object is assigned to the first module or the second module [see at least Paragraph 0101 for reference to the exception column of the table area of the GUI which shows the status of each assignment of a store to an assortment]
Claim 6
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 6, Fotteler discloses the following:
the one or more KPIs are unique to the one or more entities [see at least Paragraph 0119 for reference to the defined key performance indicators (KPIs) for the articles assigned to the assortment version] 
Claim 7
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 7, Fotteler discloses the following:
the first module represents only the first retail store [see at least Paragraph 0041 for reference to the article hierarchy representing the merchandise arrangement of articles and products displayed in the stores and shops including an assortment module level which groups articles according to various criteria such as the stores to which they will be assigned; Figure 4 and related text regarding the 
Claim 8
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 8, Fotteler discloses the following:
determine, based on the information pertaining to the plurality of entities, a first cluster of entities comprising the first retail store and a second cluster of entities comprising the second retail store, wherein the first and second modules represent the first and second clusters of entities, respectively [see at least Paragraph 0077 for reference to the assortment definition engine using the dimension information and other input information along with previous and existing store assignments and assortment information to perform a matching process that clusters or groups stores into proposals for store assortment assignments; Paragraph 0082 for reference to stores being assigned to the assortments (i.e., store clustering) using an assortment definition process] 
Claim 10
Regarding Claim 10, Foteller discloses the following: 
A computer-implemented method for creating an assortment of objects for a plurality of entities, comprising [see at least Paragraph 0012 for reference to a method being provided for determining a product layout for a group of stores]
receiving, by at least one processor, the information pertaining to the plurality of entities [see at least Paragraph 0075 for reference to the classification algorithm 
receiving, by the at least one processor, the information pertaining to the plurality of objects [see at least Paragraph 0075 for reference to receiving inputs including sales information which includes historical transaction data]
creating, by the at least one processor, a first view within a graphical user interface (GUI), the first view comprising: the plurality of objects, a first module comprising a first subset corresponding to a first subset of the plurality of objects assigned to the first retail store, and a second module comprising a second subset corresponding to a second subset of the plurality of objects assigned to the second retail store, wherein the first module and the second module are simultaneously displayed within the GUI [see at least Paragraph 0041 for reference to the article hierarchy representing the merchandise arrangement of articles and products displayed in the stores and shops including an assortment module level which groups articles according to various criteria such as the stores to which they will be assigned; Paragraphs 0092-0098 for reference to Figures 14A-14C referencing a graphical user interface for displaying, revising, and approving store assignment assortments such as many generated by the assortment process 154 including adding/changing/deleting planned assortments; assortment assignments; master data display of store and assortment, etc.] 
creating, by the at least one processor, a table view within the GUI, the table view comprising information pertaining to the plurality of objects presented on the first view and one or more key performance indicators (KPIs) associated with the first or second modules, wherein the GUI enables toggling between the first view and the table view [see at least Figures 14A-14C and related text regarding the interface display for displaying, revising, and approving store-assignment assortments; Paragraph 0099 for reference to the GUI including a table area; Paragraph 0100 for reference to based on the selection in the header the actual and planned assignments of stores to assortment are presented on table area with columns such as the exception column, a plant (store) column, an assortment column, a date column, a capacity column, and a price level column; Examiner notes the ‘date, capacity, and price level’ columns as key performance indicators based on the header selection; Paragraph 0103 for reference to the GUI including a plurality of buttons which may be selected to invoke various functions associated with assortment definition]
receiving, via the GUI, a request to assign an object to the first retail store, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module, wherein the first module represents an assortment of goods to be sold by the first retail store, and wherein the second module represents an assortment of goods to be sold by the second retail store [see at least Paragraph 0104 for reference to the store selection area including a tree structure that includes all of the eligible stores in which the stores may be dragged from tree and dropped onto an assortments in a table area to create a new assignment manually] 
updating, by the at least one processor, based on the request associated with the first image view, the table view comprising the KPIs [see at least Paragraph 0101 
While Fotteler discloses the limitations above, it does not disclose creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI; create a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view; receive, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module; and updating, based on the request associated with the first image view, the table view. 
However, Takeda discloses the following:
creating, by the at least one processor, a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0064 for reference to the search results screen being displayed through data exchange between the information processing device and the server which accesses a database to obtain a list of products that satisfy the search condition; Paragraph 0065 for reference to the search results screen including a list area including a product image of each product which includes a thumb nail image of the product, the name, and price of the product; Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields] 
creating, by the at least one processor, a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view
receiving, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module [see at least Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product as a favorite by touching the product with his/her finger and dragging their finger to the favorite area and the product is resultantly registered as a favorite wherein upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed]
updating, by the at least one processor, based on the request associated with the first image view, the table view [see at least Paragraph 0067 for reference to upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed; Paragraph 0069 for reference to when the product image of any product moves to the favorite area in the search result screen, the above described application program sends the product ID of the product, together with the user ID, to the server; Paragraph 0070 for reference to a table showing a product registered by a user as a favorite is stored in the database, and the server updates the table, based on the above-described user ID and product ID received from the information processing device; Paragraph 0070 for reference to in the information processing device, the information sent from the server is stored in the auxiliary storage unit, and the favorite screen is 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).
Claim 11
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose creating a second image view presenting images information pertaining to the plurality of objects, wherein the first image view is different from the second image view.
However, Takeda discloses the following:  
creating, by the at least one processor, a second image view presenting images information pertaining to the plurality of objects, wherein the first image view is different from the second image view [see at least Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields; Figure 8 and related text regarding the object table; Examiner notes ‘object table’ as the second image view and the ‘search results screen’ as the first image view] 

Claim 12
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose the first view and the second view providing different details of the plurality of objects. 
However, Takeda discloses the following:
the first view and the second view provide different details of the plurality of objects [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0064 for reference to the search results screen being displayed through data exchange between the information processing device and the server which accesses a database to obtain a list of products that satisfy the search condition; Paragraph 0065 for reference to the search results screen including a list area including a product image of each product which includes a thumb nail image of the product, the name, and price of the product; Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields; Examiner notes ‘object 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).  
Claim 13
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose linking the first image view, the second image view, and a third image view to each other and presenting the first image view, the second image view, and the third image view separately from each other.
However, Takeda discloses the following:
linking, by the at last one processor, the first image view, the second image view, and a third image view to each other [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product as a favorite by touching the product with his/her finger and dragging their finger to the favorite area and the product is resultantly registered as a favorite wherein upon new registration of a product as a favorite, a 
presenting, by the at least one processor, the first image view, the second image view, and the third image view separately from each other [see at least Figure 2 and related text regarding the search results scree; Figure 3 and related text regarding the favorites screen; Figure 8 and related text regarding the object table; Examiner notes ‘object table’ as the second image view and the ‘search results screen’ as the first image view and the ‘favorites screen’ as the third image view] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010). 
Claim 14
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 14, Fotteler discloses the following:
the information pertaining to the images of the plurality of objects comprises an aggregated list of the plurality of objects and a status of each of the plurality of objects [see at least Paragraph 0097 for reference to Figures 14A-14C displaying a master data display of store and assortment; Figure 14A-14C and the related text regarding the aggregated list of the current and planned assignments]
the status of each of the plurality of objects relates to whether each object is assigned to the first module or the second module [see at least Paragraph 0101 for reference to the exception column of the table area of the GUI which shows the status of each assignment of a store to an assortment]  
Claim 15
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 15, Fotteler discloses the following:
the one or more KPIs are unique to the one or more entities [see at least Paragraph 0119 for reference to the defined key performance indicators (KPIs) for the articles assigned to the assortment version]
Claim 16
While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 16, Fotteler discloses the following:
the first module represents only the first retail store [see at least Paragraph 0041 for reference to the article hierarchy representing the merchandise arrangement of articles and products displayed in the stores and shops including an assortment module level which groups articles according to various criteria such as the stores to which they will be assigned; Figure 4 and related text regarding the corresponding theme modules and assortment modules being enterprise/company specific]  

While the combination of Fotteler and Takeda disclose the limitations above, regarding Claim 17, Fotteler discloses the following:
determine, based on the information pertaining to the plurality of entities, a first cluster of entities comprising the first retail store and a second cluster of entities comprising the second retail store, wherein the first and second modules represent the first and second clusters of entities, respectively [see at least Paragraph 0077 for reference to the assortment definition engine using the dimension information and other input information along with previous and existing store assignments and assortment information to perform a matching process that clusters or groups stores into proposals for store assortment assignments; Paragraph 0082 for reference to stores being assigned to the assortments (i.e., store clustering) using an assortment definition process]  
Claim 19
Regarding Claim 19, Fotteler discloses the following: 
A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising [see at least Paragraph 0120 for reference to the present invention including program products comprising computer-readable media for carrying or having computer-executable instructions or data structures stored thereon] 
receiving the information pertaining to the plurality of entities
receiving the information pertaining to the plurality of objects [see at least Paragraph 0075 for reference to receiving inputs including sales information which includes historical transaction data]
creating a first view within a graphical user interface (GUI), the first view comprising: the plurality of objects, a first module comprising a first subset corresponding to a first subset of the plurality of objects assigned to the first retail store, and a second module comprising a second subset corresponding to a second subset of the plurality of objects assigned to the second retail store, wherein the first module and the second module are simultaneously displayed within the GUI [see at least Paragraph 0041 for reference to the article hierarchy representing the merchandise arrangement of articles and products displayed in the stores and shops including an assortment module level which groups articles according to various criteria such as the stores to which they will be assigned; Paragraphs 0092-0098 for reference to Figures 14A-14C referencing a graphical user interface for displaying, revising, and approving store assignment assortments such as many generated by the assortment process 154 including adding/changing/deleting planned assortments; assortment assignments; master data display of store and assortment, etc.] 
creating a table view within the GUI, the table view comprising information pertaining to the plurality of objects presented on the first view and one or more key performance indicators (KPIs) associated with the first or second modules, wherein the GUI enables toggling between the first view and the table view [see at least Figures 14A-14C and related text regarding the interface display for 
receiving, via the GUI, a request to assign an object to the first retail store, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module, wherein the first module represents an assortment of goods to be sold by the first retail store, and wherein the second module represents an assortment of goods to be sold by the second retail store [see at least Paragraph 0104 for reference to the store selection area including a tree structure that includes all of the eligible stores in which the stores may be dragged from tree and dropped onto an assortments in a table area to create a new assignment manually] 
updating, based on the request associated with the first image view, the table view comprising the KPIs [see at least Paragraph 0101 for reference to the operative (e.g., “actual”) assignments are shown in the left side columns of table area and it an operative assortment is being replaced by a new (planned) assignment, the 
While Fotteler discloses the limitations above, it does not disclose creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI; create a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view; receive, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module; and updating, based on the request associated with the first image view, the table view. 
However, Takeda discloses the following:
creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of  images of the plurality of objects, a first module comprising a first subset of the plurality of images corresponding to a first subset of the plurality of objects, and a second module comprising a second subset of the plurality of images corresponding to a second subset of the plurality of objects, wherein the plurality of images, the first module, and the second module are simultaneously displayed within the GUI [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0064 for reference to the search results screen being displayed through data exchange between the information processing device and the server which accesses a database to obtain a list of products that satisfy the search condition; Paragraph 0065 for reference to the search results screen including a list area including a product image of each product which includes a thumb nail image of the product, the name, and price of the product; Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields] 
creating a table view within the GUI, the table view comprising information pertaining to the plurality of images of the plurality of objects presented on the first image view, wherein the GUI enables toggling between the first image view and the table view [see at least Paragraph 0082 for reference to the favorite screen representing a user interface; Paragraph 0085 for reference to Figure 7 and the favorite table which displays information on a product registered as a favorite; Paragraph 0086 for reference to the favorite table including “product ID, “product name”, “price'. “rating score”, “number of registrants to favorite”, “image', and 'shopping page' fields] 
receiving, via the GUI, a request to assign an object, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module [see at least Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product as a favorite by touching the product with his/her finger and dragging their finger to the favorite area and the product is resultantly registered as a favorite wherein upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed]
updating, based on the request associated with the first image view, the table view [see at least Paragraph 0067 for reference to upon new registration of a product as a favorite, a favorite screen showing a list of products registered as favorites is displayed; Paragraph 0069 for reference to when the product image of any product moves to the favorite area in the search result screen, the above described application program sends the product ID of the product, together with the user ID, to the server; Paragraph 0070 for reference to a table showing a product registered by a user as a favorite is stored in the database, and the server updates the table, based on the above-described user ID and product ID received from the information processing device; Paragraph 0070 for reference to in the information processing device, the information sent from the server is stored in the auxiliary storage unit, and the favorite screen is displayed based on the information; Figure 7 and related text regarding the favorites table] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view 
Claim 20
While the combination of Fotteler and Takeda discloses the limitations above, Fotteler does not disclose creating a second image view presenting images information pertaining to the plurality of objects; linking the first image view, the second image view, and a third image view to each other and presenting the first image view, the second image view, and the third image view separately from each other.
However, Takeda discloses the following: 
creating a second image view presenting images information pertaining to the plurality of objects [see at least Paragraph 0087 for reference to the object table for reference to the table for managing an object (product image) displayed in the favorites screen which includes the object ID, product ID, and position fields; Figure 8 and related text regarding the object table; Examiner notes ‘object table’ as the second image view and the ‘search results screen’ as the first image view] 
linking the first image view, the second image view, and a third image view to each other [see at least Paragraph 0063 for reference to Figure 2 which displays the search result screen displaying a list of products; Paragraph 0066 for reference to the search screen result including a favorites area which is used for registering products as favorites; Paragraph 0067 for reference to user registering a product 
presenting the first image view, the second image view, and the third image view separately from each other [see at least Figure 2 and related text regarding the search results scree; Figure 3 and related text regarding the favorites screen; Figure 8 and related text regarding the object table; Examiner notes ‘object table’ as the second image view and the ‘search results screen’ as the first image view and the ‘favorites screen’ as the third image view] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the data interface configuration of Fotteler to include the image view presentation of Takeda. The image view presentations allows the user to select and compare two products, as stated by Takeda (Paragraph 0071). Being able to compare products would assist in providing efficient implementation of product display based on assortment planning decisions and capacity planning decisions for merchandise to be sold at a store or a plurality of stores, as stated by Fotteler (Paragraph 0010).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683